—In an action to recover damages for wrongful death and for personal injuries, and for medical expenses and loss of services (Action No. 1), and in an action to recover damages for personal injuries and for medical expenses and loss of services (Action No. 2) against the operator of a motor vehicle and the owner of said vehicle, Sehepis Construction Co., Inc., the corporation appeals from an order denying its motion for leave to serve an amended answer in each of the two actions so as to add a defense of res judicata. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.